Citation Nr: 0941331	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Florida Hospital in Lake Placid, 
Florida, on September 3, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Florida Hospital in 
Lake Placid, Florida, on September 3, 2004.  


FINDINGS OF FACT

1.  The Veteran is service-connected for general anxiety 
disorder, rated as 70 percent disabling.  He has no other 
service-connected disabilities.  

2.  The Veteran received emergency medical treatment for an 
infection of the right great toe secondary to peripheral 
vascular disease, at Florida Hospital in Lake Placid, 
Florida, on September 3, 2004.  

3.  VA payment or reimbursement of the costs of the care on 
September 3, 2004, was not authorized.

4.  The medical expenses incurred on September 3, 2004, were 
incurred both as a result of medical emergency and because a 
VA or other government facility was not feasibly available.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Florida Hospital in Lake Placid, 
Florida, on September 3, 2004, have been met.  38 U.S.C.A. §§ 
1703, 1712, 1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a Veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
Veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a Veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a Veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider.

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 
38 C.F.R. § 17.1002 (2009).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2009).

The statute found at 38 U.S.C.A. § 1725 was amended, 
effective October 10, 2008.  Veterans Benefits Improvement 
Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 
(2008).  However, because the Veteran's claim was filed prior 
to the effective date of the amendments, the amended version 
of the statute does not apply in this case.

The Veteran does not allege that he should be reimbursed on 
the ground that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available the day he sought treatment.  The Veteran 
does not have any health insurance.

The record reflects that the Veteran reported to the 
emergency room at Florida Hospital, a non-VA facility, on 
September 3, 2004, with complaints of right great toe pain 
that had steadily worsened over the past three weeks.  He 
stated that he had been started on antibiotics six days 
earlier but that the pain had worsened with no relief from 
the antibiotics.  The pain was constant and was relieved by 
nothing.  Any activity made the pain worse.  He sought 
emergency medical attention after he developed a fever, 
chills, and shakes.  His medical history was significant for 
cardiovascular disease, hypertension, and diabetes mellitus. 

Physical examination revealed a very tender, red great toe.  
There was no drainage.  Arterial ultrasound of the right leg 
did not reveal vascular occlusion.  The impression was pain 
in the right great toe secondary to peripheral vascular 
disease.  He was prescribed Neurontin and discharged in 
stable condition with a referral to a vascular surgeon.

The record does not establish that the treatment the Veteran 
received at the non-VA facility was authorized in advance.  
Additionally, the record reflects that the Veteran does not 
have a total disability permanent in nature resulting from a 
service-connected disability.  As the Veteran's treatment was 
not pre-authorized, was not for a disability associated with 
or aggravating a service-connected disability, and he does 
not have total disability permanent in nature resulting from 
a service-connected disability, he does not meet the 
requirements for reimbursement of medical expenses under 
38 C.F.R. § 17.120.  

Thus, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the Veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  

In denying the Veteran's claim for reimbursement, the VA 
Medical Center relied upon the final diagnostic impression, 
which was determined to be of a "non-urgent" nature.  This 
is competent medical evidence; however, the question is not 
whether the Veteran's condition was ultimately found to be 
"non-urgent," but whether a prudent lay person would have 
considered his condition to have required immediate 
attention.  There is documentation that the Veteran was 
experiencing steadily increasing symptoms of pain that was 
becoming severe, and that he had developed a fever, chills, 
and shakes.  These symptoms would have caused a prudent lay 
person to believe that a delay in seeking treatment would be 
hazardous to his health.

The Board finds that the probative evidence, including the 
Veteran's credible statements, outweighs the final diagnostic 
impression concerning whether the Veteran had an emergent 
medical condition at the time of his admission to the 
emergency room.  See Swinny v. Shinseki, No. 08-0531 (Oct. 7, 
2009) (holding that the question of medical emergency is 
determined on the basis of what a reasonable lay person would 
believe, rather than medical findings).  It was reasonable 
and prudent for the Veteran to feel that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health, given his medical history.

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether VA treatment 
was not feasibly available to the Veteran at the time he 
received private treatment.  In this regard, the Veteran 
asserts that VA treatment was not feasibly available because 
the closest VA facility was more than 200 miles away, and 
that he was unable to drive a great distance secondary to the 
pain in his right toe.

The record reflects that the closest VA facility was in Bay 
Pines, Florida, 224 miles each way from where the Veteran 
lived.  Given that the nature of the Veteran's medical 
condition would have impacted his ability to drive, and that 
the nearest VA facility was hundreds of miles away, the Board 
finds that at the time the Veteran sought private medical 
treatment a VA facility was not feasibly available to him.

In sum, the Veteran meets the criteria for payment or 
reimbursement of unauthorized medical expenses resulting from 
the emergency treatment on September 3, 2004, because the 
preponderance of evidence shows that the treatment was for 
symptoms perceived to be so serious as to require immediate 
medical attention to avoid serious impairment and a VA 
facility was not feasibly available.  Therefore, the Board 
concludes that the Veteran is eligible for reimbursement for 
treatment expenses incurred at Florida Hospital on September 
3, 2004, and the benefit sought on appeal is granted.  


Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Florida Hospital in Lake Placid, Florida, on 
September 3, 2004, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


